Citation Nr: 0100888	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-22 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective earlier than March 27, 1998, 
for a grant of service connection for hearing loss.

2.  Entitlement to an effective earlier than March 27, 1997, 
for a grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from May 1942 to January 1946.

This matter came before the Board of Veterans' Appeals on 
appeal from decisions of October 1998, December 1998 and 
March 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.


REMAND

The veteran contends that the RO made a mistake by failing to 
assign an effective date earlier than March 27, 1998, for 
service connection for hearing loss and an effective date 
earlier than March 27, 1997, for tinnitus.  He asserts that 
the effective date for each disability should be the date of 
his discharge from service.  He points out that he was 
exposed to loud noise in service.

The Board's review of the claims file reveals that it 
contains a fax from the RO which shows that the veteran has 
requested a hearing on the issues on appeal.  Accordingly, to 
ensure that the veteran has every possible opportunity to 
present argument in support of his claims, the case is 
REMANDED to the RO for the following development:

1.  The RO should afford the veteran a 
hearing.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine whether the claims 
may be granted.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


